Citation Nr: 1448762	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACTDUTRA) in the United States Marine Corps Reserves from November 1959 to May 1960 (and is a Veteran by virtue of having established service connection for hearing loss and tinnitus based on such service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Appeals Management Center (AMC) that granted service connection for bilateral hearing loss, rated 0 percent, effective September 4, 2007 (date of claim).  In August 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In February 2014, the Board remanded the matter for additional development.


FINDINGS OF FACT

At no time during the period for consideration is the Veteran's hearing acuity shown to have been worse than Level I in the right ear or Level II in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Inasmuch as the July 2011 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2012 statement of the case (SOC) by the Providence, Rhode Island Regional Office (RO) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an April 2013 supplemental SOC (SSOC) readjudicated the claim after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2013, the undersigned explained the law governing ratings for hearing loss.  A deficiency in the conduct of the hearing is not alleged. The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's pertinent VA treatment records have been secured.  The RO arranged for VA audiological examinations in November 2010 and March 2013, and pursuant to the Board's remand, arranged for a third examination in April 2014.  The Board finds that the examinations, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The RO's actions substantially complied with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
On August 2007 VA audiology consult, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
10
30
50
85
L
10
30
70
85

The average puretone thresholds were 44 decibels for the right ear and 49 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The Veteran was found to have normal hearing through 1000 Hertz sloping to mild to severe sensorineural hearing loss, with excellent speech discrimination in the right ear and very good speech discrimination in the left ear.  Binaural hearing aids were ordered after it was determined that he was considered a good hearing aid candidate.

On November 2010 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
5
20
50
70
L
5
25
75
85

The average puretone thresholds were 36 decibels for the right ear, and 48 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  

On December 2012 VA audiology assessment, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
10
25
45
75
L
10
25
80
90

The average puretone thresholds were 39 decibels for the right ear and 51 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The audiologist noted that the Veteran's hearing acuity remained essentially unchanged since his last evaluation.

On March 2013 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
5
25
50
80
L
10
35
80
95

The average puretone thresholds were 40 decibels for the right ear and 55 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The Veteran reported difficulty comprehending women's voices and stated that it was easier for him to understand people while facing them.

In an August 2013 statement, the Veteran's wife reported that he nearly got into a motor accident when he failed to hear an oncoming vehicle.

At the August 2013 videoconference hearing, the Veteran testified that his hearing loss limits his social activities and that he oftentimes has difficulty hearing his wife.  He also testified that he has the maximum volume set when he watches television.  See Hearing Transcript, pages 4-5.


On April 2014 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
15
30
55
85
L
10
40
80
100

The average puretone thresholds were 46 decibels for the right ear and 58 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Although the Veteran reported a decrease in hearing since the March 2013 VA audiological examination, the April 2014 VA examiner noted that there was no change in his medical history.  The examiner commented that the Veteran's hearing loss impacts on his daily activities in that he has greater difficulty hearing.

A review of the record found no audiometry showing a hearing impairment warranting a compensable rating.  Specifically, the November 2010, December 2012, and March 2013 VA audiometry (each) found Level I hearing in each ear.  The August 2007 and April 2014 VA audiometry (each) found Level I hearing in the right ear and Level II hearing in the left ear, which still warrants a 0 percent rating under Code 6100.  No examination found an exceptional pattern of hearing loss and no examiner indicated that speech recognition scores were unreliable; consequently, there is no basis for rating under the alternate criteria in Table VIa.  The levels of hearing acuity found on each examination warrant a 0 percent rating under Code 6100; hence, a schedular compensable rating is not warranted for the hearing loss disability for any period of time under consideration.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the functional impairment (difficulty hearing television, female voices, speech not face to face) is as the Veteran describes.  However, such impairment is contemplated by the 0 percent rating assigned.  

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to his hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


